Title: From George Washington to the Officer Commanding Major Henry Lee’s Corps, 29 August 1779
From: Washington, George
To: 


        
          Sir,
          Head Qrs [West Point] Aug. 29. 1779
        
        As from Major Lees present situation, the command of his Corps will devolve on you, I am to desire you will pay the strictest attention to the movements of the enemy down the river It is peculiarly necessary at this juncture as I am well informed the Arrival of Admiral Arburthnot has increased Sr Harry Clintons strength—from this circumstance it will be necessary for us to double our diligence—I shall therefore rely on you, to take every step in your power to make

the earliest discovery of any movements of the enemy & communicate them to me without a moments loss of time. Yrs &c.
        
          G.W.
        
      